UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52293 YELLOWCAKE MINING INC. (Exact name of registrant as specified in its charter) Nevada 83-0463005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 219, 7 Ashland Road, Caldwell, New Jersey 07006 (Address of principal executive offices) (Zip Code) (732) 889-1558 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 55,335,576 shares of common stock are issued and outstanding as of June 17, 2010. ii TABLE OF CONTENTS PART I – FINANCIAL INFORMATION[INSERT PAGE NUMBER] ITEM 1 FINANCIAL STATEMENTS[INSERT PAGE NUMBER] ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS[INSERT PAGE NUMBER] ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK[INSERT PAGE NUMBER] ITEM 4T. CONTROLS AND PROCEDURES[INSERT PAGE NUMBER] PART II – OTHER INFORMATION[INSERT PAGE NUMBER] ITEM 1. LEGAL PROCEEDINGS.[INSERT PAGE NUMBER] ITEM 1A. RISK FACTORS[INSERT PAGE NUMBER] ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS[INSERT PAGE NUMBER] ITEM 3. DEFAULTS UPON SENIOR SECURITIES[INSERT PAGE NUMBER] ITEM 4. [REMOVED AND RESERVED][INSERT PAGE NUMBER] ITEM 5. OTHER INFORMATION[INSERT PAGE NUMBER] ITEM 6. EXHIBITS[INSERT PAGE NUMBER] SIGNATURES[INSERT PAGE NUMBER] iii PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report, particularly in the section entitled “Risk Factors” of this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "Yellowcake" mean Yellowcake Mining Inc., unless the context clearly requires otherwise. ITEM 1 FINANCIAL STATEMENTS YELLOWCAKE MINING INC. (An Exploration Stage Company) FINANCIAL STATEMENTS (unaudited) (Expressed in United States Dollars) April 30, 2010 YELLOWCAKE MINING INC. (An Exploration Stage Company) BALANCE SHEETS (Expressed in US dollars) April 30, 2010 (unaudited) July 31, 2009 ASSETS Current assets Cash $ $ Prepaid expenses - Total current assets Office equipment, net Reclamation bonds $ $ LIABILITIES AND STOCKHOLDERS’DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Demand Loan - Stockholders’ Deficiency Common stock, 750,000,000 shares authorized with a par value of $0.001 (issued and outstanding: April 30, 2010 - 55,335,576 and July 31, 2009- 51,413,768) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ deficiency ) ) $ $ See notes to financial statements. F-1 YELLOWCAKE MINING INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Expressed in US dollars) (Unaudited) Three Months ended April 30, 2010 Three Months ended April 30, 2009 Nine months ended April 30, Nine months ended April 30, Inception (March 23, 2006) to April 30, 2010 Revenues - Expenses Consulting fees $ ) $ General and administrative Impairment of mineral interests - - Investor relations ) Management fees Mineral property interests - - ) Financing costs - Professional fees Loss from operations ) Interest income - - Net Loss ) ) $ ) $ ) $ ) Basic and diluted loss per share $ ) ) $ ) $ ) Weighted average number of shares outstanding See notes to financial statements. F-2 YELLOWCAKE MINING INC.(An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Expressed in US dollars) (unaudited) Nine months ended April 30, 2010 Nine months ended April 30, 2009 Inception (March 23, 2006) to April 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Items not affecting cash: Stock-based compensation Write off of mineral interests - Changes in assets and liabilities: Accounts receivable - - Prepaid expenses ) - Exploration advances - - Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from short term loan - - Proceeds from demand loan Proceeds from issuance of capital stock - - Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES (Acquisition) disposal of office equipment ) ) Reclamation bond - - ) Acquisition of mineral rights - - ) Net cash provided by (used in) investing activities ) ) Change in cash during the period ) ) Cash, beginning of period - Cash, end of period $ $ $ Cash paid for interest during the period $
